CONSENT JUDGMENT
This cause coming to be heard and it appearing to the Court that the Defendant, did on August 25th, 1922, file notice of his intentions to register himself under the name (“matai”) Sala.
And it further appearing to the Court that on the 5th day of September, 1922, the Plaintiff, Mamea-Malala, filed in the High Court of American Samoa an objection to the registration by the Defendant, Tuiga, of the “matai” name Sala, which said objection was the only objection filed during the thirty days succeeding the posting of said notice by the defendant, as required by Section 79 of the Codification of the Regulations and Orders for the Government of American Samoa.
And it further appearing to the Court that the Plaintiff and Defendant at a meeting of the members of said Sala family have reached an amicable settlement of the matter in controversy, and it is agreed by both the Plaintiff and the Defendant that the Defendant shall register his name as Sala-Tuiga, in the Eecord of “Matai” Titles in the office *331of the Secretary of Native Affairs, and hold said title until such time of his decease, resignation, or subsequent misconduct that warrants his removal:
It is therefore ordered, considered and adjudged by the Court, by and with the consent of the parties, Plaintiff and Defendant, that the said Tuiga is entitled to register himself in the Record of “Matai” Titles in the office of the Secretary of Native Affairs as Sala-Tuiga.
It is further ordered that the costs of Court are covered by the original protest fee of $10.00, paid by the Plaintiff.
This 11th day of October, 1922.
Consented to by:
/s/ Mamea Malala
/s/ Sala Tuiga